     Case 1-20-41511-ess            Doc 14       Filed 03/27/20    Entered 03/27/20 15:27:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In Re:                                                            Case #: 20-41511-ESS

SUZIE F BLACKSTOCK                                                CHAPTER13
                                                                  NOTICE OF MOTION


                 Debtor
-------------------------------------------------------X


SIRS:

         PLEASE TAKE NOTICE, that upon the annexed application of the debtor,

SUZIE F BLACKSTOCK, by her attorney, David S. Waltzer, dated March 27th, 2020 , the
undersigned will appear before this Court on May 26th, 2020 at 9:30AM, or as soon thereafter
as counsel may be heard, to move before the Honorable Elizabeth S. Stong, United States
Bankruptcy Judge, in the Courtroom at 271−C Cadman Plaza East, Room 3585 – 3rd Floor,
Brooklyn, NY, for an Order, pursuant to Section 362(c)(3)(B) of the United States
Bankruptcy Code.

          PLEASE TAKE FURTHER NOTICE that responsive papers, if any, are to be served
on the undersigned and filed with the Court no less than three (3) days prior to the return date
of this motion.

Dated: March 27th, 2020
       Westchester, New York
                                                           Respectfully,


                                                           ________________________
                                                           David S. Waltzer, Esq
                                                           Attorney at Law
      Case 1-20-41511-ess            Doc 14       Filed 03/27/20     Entered 03/27/20 15:27:46




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK

 In Re:                                                            Case #: 20-41511-ESS

 SUZIE F BLACKSTOCK                                                Attorney Affirmation in Support of
                                                                   Motion to Extend Stay



                  Debtor
 -------------------------------------------------------X

 STATE OF NEW YORK

 COUNTY OF K INGS


          DAVID S. WALTZER, an attorney duly admitted to practice before this Court states:

          1. I am the attorney of record for the above captioned debtor.

          2. This affirmation is submitted in support of the application by the debtor for
the entry of an Order, pursuant to 11 U.S.C. Sections 105 and 362(c)(3)(B) to continue the full
force and effect of the automatic stay.


           3.     This is the debtor's second Chapter 13 filing within the last twelve (12)
 months. The debtor filed her last case on June 20th, 2019 (Case No. 19-43806-ess).


           4.     The debtor filed her prior Chapter 13 pro-se and was unable manage the
 document production or other filing obligations.


           5.    That case was dismissed without prejudice on December 5, 2019.


           6.    Subsequently, in 2019 the Debtor’s income restored to an amount sufficient for a
 good faith Chapter 13 bankruptcy.
    Case 1-20-41511-ess         Doc 14     Filed 03/27/20     Entered 03/27/20 15:27:46




       7. The Debtor also engaged present counsel and is now able to meet the administrative
burdens of the present case.

       8.   The present case is filed in good faith and does not prejudice the creditors.



       9.   Based upon the foregoing, it is respectfully requested that the automatic stay

be continued so that the debtors be permitted the opportunity to continue to prosecute the

instant Chapter 13 case with loss mitigation.



       10. No prior application has been made by the debtors for the specific relief

sought herein.


       WHEREFORE, the debtors respectfully requests that an Order be entered, pursuant to

11 U.S.C. Section 362(c)(3)(B), continuing the full force and effect of the automatic stay as

to all creditors during the prosecution of this Chapter 13 case, and that the debtors be granted

such other and further relief as this Court deems just and proper.


Dated: March 27th, 2020
       Westchester, New York
                                                            _________________________
                                                            David S. Waltzer
                                                            Attorney for the Debtor
                                                            One Central Ave Suite 307
                                                            Tarrytown, NY 10591
                                                            914-287-0880 x210
                                                            waltzer@waltzerlawgroup.com
     Case 1-20-41511-ess            Doc 14       Filed 03/27/20     Entered 03/27/20 15:27:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In Re:                                                            Case #: 20-41511-ESS

SUZIE F BLACKSTOCK                                                DEBTOR’S AFFIDAVIT OF
                                                                  CHANGE IN CIRCUMSTANCES


                 Debtor
-------------------------------------------------------X

STATE OF NEW YORK

COUNTY OF KINGS


SUZIE F BLACKSTOCK, being duly sworn, does hereby depose and say that:

         1. I am the Debtor in the instant case and I am making this affidavit in support of this

             Court's acceptance of my Chapter 13 Petition. I submit this affidavit in support of

             my motion for an order pursuant to § 362(c)(3) extending the Automatic Stay against

             all creditors beyond the thirty (30) day period in this proceeding.


         2. This affirmation is submitted in support of the application for the entry of an Order,
             pursuant to 11 U.S.C. Sections 105 and 362(c)(3)(B) to continue the full force and
             effect of the automatic stay.


         3. I previously filed a voluntary petition for relief under Chapter 13 of Title 11 of the
             United States Bankruptcy Code on June 20, 2019 (Case No. 19-43806). The prior
             case was dismissed by Order of this Court on August 5th, 2019.

         4. I had filed that case on my own and did not have assistance from family or an
             attorney.


         5. I am now making more money and I am able to afford the mortgage payments.
     Case 1-20-41511-ess                        Doc 14               Filed 03/27/20   Entered 03/27/20 15:27:46




         6.   I also have an attornev nott'.


         1.   This bankruptcy is filed in good firith ancl I plan to satisty all requirenrcnts and get a
              confl rnred banl< ruptcy.


         8.   I respecttirlly requcst that the Autoniatic Stay pursuant to I I [J.S.C. r\362 be
              extended against all               rly      crcditors during the pendcncl, of this ncrv bankruptcy
              proceeding rvhich has becn filcd.

         WHEREFORE. in vicrv ol-the forcgtrirrg. it rs rcspc'ctlirlly reclucstccl that tlris Honorablc

Court cntcr arl Order pLlrslrant               to ll U.S.C. s\362(cX3) ertending thc AutonraticStay              against

all creditors artd for suclr othcr and lLrrthcr rclicf as this Court                      rrray dccrn -just and proper.



Dated: March'2 L. zozo




                                                                                       $-M'
                                              Ncu York




                                         /iro                                             slrje    Blackstock
Srvorn           ,-,-,                r'
                             rn t *_--3          r-   M   arc   hl   o2   o
                         "




                                          en, Yclrk



                                                  ,),i          i4
      Case 1-20-41511-ess            Doc 14       Filed 03/27/20     Entered 03/27/20 15:27:46




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK

 In Re:                                                            Case #: 20-41511-ESS

 SUZIE F BLACKSTOCK                                                CERTIFICATE OF SERVICE



                  Debtor
 -------------------------------------------------------X

I certify that on the date shown below I mailed a copy of the Notice of Motion to
Extend the Automatic Stay, Affirmation in Support, and Affidavit of Change in
Circumstances to the parties listed below.

Marianne DeRosa, Office of the Ch 13 Trustee, 100 Jericho Quadrangle, Ste. 127, Jericho, NY
11753
Adam E. Mikolay P.C., 90 Merrick Avenue, Suite 501, East Meadow, NY 11554
AJ Partners LLC ATTN: LOAN OFFICER, 307 E. 91st Street, Ste. 1E, New York, NY, 10128
Joel E Abramson – Referee, 271 Madison Ave, 22nd Floor, New York, NY 10016
Lawrence & Walsh P.C., ATTN: Eric P. Warner, Esq., 215 Hilton Avenue, PO Box 1200
Hempstead, NY 11550
Sky High Realty, LLC, ATTN: Officer, 248-14 Van Zandt Avenue, Little Neck, NY 11362
Annexed list of creditors and other parties in interest

at the address(es) designated by said attorney and party for that purpose by depositing a true copy
of same to each attorney and party, enclosed in a postpaid properly addressed wrapper, VIA first
class mail in an official depository under the exclusive care and custody of the United States Postal
Service within the State of New York.



 Dated: March 27th, 2020
        Ulster, New York
                                                                   _________________________
                                                                   Jacqueline R. Curry
                          Case 1-20-41511-ess          Doc 14       Filed 03/27/20         Entered 03/27/20 15:27:46
Label Matrix for local noticing                      A-Team Properties, LLC                               271-C Cadman Plaza East, Suite 1595
0207-1                                               19 Edwin Street                                      Brooklyn, NY 11201-1800
Case 1-20-41511-ess                                  Staten Island, NY 10312-4920
Eastern District of New York
Brooklyn
Thu Mar 26 17:12:55 EDT 2020
A-Team Properties LLC                                A-Team Properties, LLC                               AJ Partners LLC
ATTN: OFFICER                                        c/o Lawrence and Walsh, P.C.                         ATTN: LOAN OFFICER
19 Edwin Street                                      215 Hilton Avenue                                    307 E. 91st Street
Staten Island, NY 10312-4920                         Post Office Box 1200                                 Ste. 1E
                                                     Hempstead, New York 11551-1200                       New York, NY 10128-6017

AT&T                                                 AT&T                                                 Adam E. Mikolay P.C.
ATTN: Karen A Cavagnaro                              c/o Bankruptcy                                       90 Merrick Avenue
One AT&T Way                                         4331 Communications Dr                               Suite 501
Suite 3A104                                          Flr 4W                                               East Meadow, NY 11554-1500
Bedminster, NJ 07921-2694                            Dallas, TX 75211-1300

American InfoSource LP                               American InfoSource LP                               Capital One Bank
RE Capital One Bank USA N                            RE T-Mobile                                          7933 Preston Road
PO BOX 71083                                         4515 N Santa Fe Ave.                                 Mail Code 31063-1111
Charlotte, NC 28272-1083                             Oklahoma City, OK 73118-7901                         Plano, TX 75024-2302


Capital One Bank (USA), N.A.                         Joel E Abramson - Referee                            Lawrence & Walsh P.C.
by American InfoSource as agent                      271 Madison Ave                                      ATTN: Eric P. Warner, Esq
PO Box 71083                                         22nd Floor                                           215 Hilton Avenue
Charlotte, NC 28272-1083                             New York, NY 10016-1001                              PO Box 1200
                                                                                                          Hempstead, NY 11551-1200

NYC Water Board                                      Office of the United States Trustee                  PE-NC LLC
Andrew Rettig Esq                                    Eastern District of NY (Brooklyn Office)             ATTN: LOAN OFFICER
59-17 Junction Boulevard                             U.S. Federal Office Building                         595 Stewart Avenue
Elmhurst, NY 11373-5188                              201 Varick Street, Suite 1006                        Suite 550
                                                     New York, NY 10014-4811                              Garden City, NY 11530-4736

Sky High Realty, LLC                                 Sky High Realty, LLC                                 (p)T MOBILE
ATTN: OFFICER                                        ATTN: Officer                                        C O AMERICAN INFOSOURCE LP
241 W Bankhead Hwy                                   248-14 Van Zandt Avenue                              4515 N SANTA FE AVE
Villa Rica, GA 30180-1813                            Little Neck, NY 11362-1241                           OKLAHOMA CITY OK 73118-7901


David S Waltzer                                      Marianne DeRosa                                      Suzie F Blackstock
Law Offices of David S. Waltzer, PC                  Office of the Chapter 13 Trustee                     1246 New York Avenue
1 Central Avenue                                     100 Jericho Quadrangle                               Brooklyn, NY 11203-5508
Suite 307                                            Ste 127
Tarrytown, NY 10591-3301                             Jericho, NY 11753-2702



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


T-Mobile                                             (d)T-Mobile USA, Inc.                                End of Label Matrix
Bankruptcy Team                                      Bankruptcy                                           Mailable recipients    23
PO Box 53410                                         5421 Jefferson Street NE                             Bypassed recipients     0
Bellevue, WA 98015-3410                              Albuquerque, NM 87109-3406                           Total                  23
